             Case 2:18-cv-00537-JLR Document 179 Filed 06/22/20 Page 1 of 8



 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10          JOHNNY B. DELASHAW, JR.,                      CASE NO. C18-0537JLR

11                               Plaintiff,               ORDER ON DISCOVERY
                   v.                                     MOTIONS AND MOTION FOR
12                                                        RECONSIDERATION
            THE SEATTLE TIMES CO., et al.,
13
                                 Defendants.
14

15          Before the court are three motions: (1) Plaintiff Johnny B. Delashaw’s motion for

16   reconsideration of the court’s order granting in part and denying in part Defendant the

17   Seattle Times Company’s (“Seattle Times” or “the Times) motion for summary judgment

18   (Delashaw MFR (Dkt. # 175)); (2) Dr. Delashaw’s motion “for necessary relief and

19   sanctions” (Delashaw Discovery Mot. (Dkt. # 164)); and (3) The Times’ motion for a

20   protective order (Times Discovery Mot. (Dkt. # 161)). The court has considered the

21   motions, the parties’ submissions in support of and in opposition to the motions, the

22   relevant portions of the record, and the applicable law. Being fully advised, the court (1)


     ORDER - 1
             Case 2:18-cv-00537-JLR Document 179 Filed 06/22/20 Page 2 of 8



 1   DENIES Dr. Delashaw’s motion for reconsideration; (2) GRANTS in part and DENIES

 2   in part Dr. Delashaw’s motion for “discovery relief”; and (3) GRANTS the Times’

 3   motion for a protective order as set forth below.

 4   A.     Dr. Delashaw’s Motion for Reconsideration

 5          Pursuant to Local Civil Rule 7(h)(1), motions for reconsideration are disfavored,

 6   and the court ordinarily will deny such motions unless the moving party shows (a)

 7   manifest error in the prior ruling, or (b) new facts or legal authority which could not have

 8   been brought to the court’s attention earlier with reasonable diligence. Local Rules W.D.

 9   Wash. LCR 7(h)(1); see also Russell v. Comcast Corp., No. C08-0309TSZ, 2009 WL

10   995720, at *1 (W.D. Wash. Apr. 13, 2009) (“Plaintiff’s motion is denied because, for the

11   most part it simply rehashes arguments already made and rejected by the Court, and

12   otherwise fails to establish that the Court committed a manifest error of law or fact.”)

13   (citing Brown v. Wright, 588 F.2d 708, 710 (9th Cir. 1978)).

14          Dr. Delashaw presents no new facts or legal authority that could not have been

15   brought to the court’s attention earlier with reasonable diligence. (See generally

16   Delashaw MFR.) Instead, Dr. Delashaw rehashes the same legal arguments he made in

17   his response to the Times’ summary judgment motion. (See generally id.) Dr.

18   Delashaw’s disagreements with the court’s conclusions do not constitute new facts or

19   legal authority and do not show manifest error.

20          Dr. Delashaw’s failure to point to new evidence is surprising, given Dr.

21   Delashaw’s representation to the court that the Times made a late production of “crucial

22   evidence” that would have been a “key ingredient” in his response to the Times’


     ORDER - 2
             Case 2:18-cv-00537-JLR Document 179 Filed 06/22/20 Page 3 of 8



 1   summary judgment motion. (See Delashaw Discovery Mot. at 1, 3.) If that was true, one

 2   would expect that Dr. Delashaw’s motion for reconsideration would at least reference the

 3   Times’ late production, if not explain how documents in the late production might have

 4   altered Dr. Delashaw’s summary judgment briefing. Dr. Delashaw’s failure to refer to

 5   new evidence not only dictates the outcome of his motion for reconsideration, it raises

 6   serious questions about Dr. Delashaw’s representations to the court about the importance

 7   of the late-produced data. Dr. Delashaw’s motion for reconsideration is DENIED.

 8   B.     Dr. Delashaw’s Motion for Discovery-Related Relief

 9          Dr. Delashaw’s motion for discovery relief is premised on the Times’ failure to

10   produce “a very large amount” of “crucial evidence” that “should have been a key

11   ingredient in (a) [Dr. Delashaw’s] data expert’s analysis and March 4 report, (b) a

12   number of depositions, and (c) [Dr. Delashaw’s] response to the Times’s motion for

13   summary judgment.” (Delashaw Discovery Mot. at 1.) The Times acknowledges that it

14   untimely produced six database files, but contends the failure to produce them earlier was

15   inadvertent, that the information contained in the database files is publicly available, and

16   that Dr. Delashaw suffered no prejudice from the late production. (Times Resp. to

17   Delashaw Discovery Mot. (Dkt. # 172) at 8.) The Times further contends that the court’s

18   summary judgment order renders further discovery irrelevant. (See id. at 10-14.)

19          Upon producing the six database files, counsel for the Times sent a letter to

20   counsel for Dr. Delashaw, acknowledged the Times’ error, and offered to discuss

21   allowing Dr. Delashaw’s expert to prepare a supplemental report. (See Pratt Decl. (Dkt.

22   # 166) ¶ 2, Ex. 1.) In response, counsel for Dr. Delashaw accused counsel for the Times


     ORDER - 3
               Case 2:18-cv-00537-JLR Document 179 Filed 06/22/20 Page 4 of 8



 1   of intentionally concealing evidence and provided a list of demands. (See Wion Decl.

 2   (Dkt. # 174) ¶ 18, Ex. N.) The Times agreed to a number of those demands. (See Pratt

 3   Decl. ¶ 3, Ex. 2.)

 4           The court does not condone the Times’ late production and GRANTS in part and

 5   DENIES in part Dr. Delashaw’s motion. The court concludes that Dr. Delashaw is

 6   entitled to the following relief:

 7        1. Dr. Delashaw will have until July 10, 2020, to conduct discovery on relevant
             issues on which Dr. Delashaw could not have conducted discovery prior to the
 8           Times’ late production. This discovery is to be strictly limited to issues that are:
             (a) directly related to information contained in the late production; (b) relevant to
 9           what remains of Dr. Delashaw’s claims against the Times, as limited by the
             court’s summary judgment order (MSJ Order (Dkt. # 160) (sealed)); and (c) not
10           duplicative of information to which Dr. Delashaw or his counsel had access prior
             to the Times’ late production. Any attempts by Dr. Delashaw to conduct
11           additional discovery after the discovery deadline outside of this scope may result
             in sanctions.
12
          2. Dr. Delashaw may take an additional seven-hour deposition of Justin Mayo, the
13           questioning to be strictly limited to the same extent as set forth in (1) above.
             Questioning that goes beyond this scope may result in sanctions.
14
          3. Dr. Delashaw’s expert, Arik Van Zandt, will have until July 10, 2020, to produce a
15           supplemental expert report that accounts for new information in the Times’ late
             production.
16
          4. The court will entertain a motion for monetary sanctions by Dr. Delashaw, filed no
17           later than July 10, 2020, associated with the above three items. Any such motion
             shall set forth the legal basis for such sanctions; shall set forth the specific
18           prejudice Dr. Delashaw faced from the Times’ late production, if any; shall
             include a sworn declaration detailing the fees and costs; and shall specifically
19           justify each individual expense.

20   //

21   //

22   //


     ORDER - 4
                Case 2:18-cv-00537-JLR Document 179 Filed 06/22/20 Page 5 of 8



 1   The court DENIES all other relief sought by Dr. Delashaw. 1 In doing so, the court notes

 2   that much of the relief Dr. Delashaw seeks flouts this court’s rules and case schedule. 2

 3   C.     The Times’ Motion for a Protective Order

 4          The court GRANTS the Times’ motion for a protective order. Dr. Delashaw shall

 5   not question the Times’ Rule 30(b)(6) designee about Topics 2 and 3 (or any topic in any

 6   revised notice that substantially overlaps with Topics 2 and 3), and shall question on

 7   Topic 11 only as to the period between 2015 and February 2017.

 8          Dr. Delashaw is not entitled to probe the Times about its confidential sources. See

 9   RCW 5.68.010(1)(a). Moreover, discovery into the Times’ communications with its

10   confidential sources is not proportionate to the needs of the case. Dr. Delashaw’s

11   defamation claim against the Times is limited to statements regarding Dr. Delashaw’s

12   financial incentives. (See MSJ Order at 77.) Dr. Delashaw fails to explain how the

13   identities of, and the Times’ communications with, its confidential sources, have any

14
            1
              Additionally, the court clarifies that this although this order extends the discovery
15
     deadline for the sole purpose of allowing Dr. Delashaw to take additional discovery of the Times
     within the scope outlined in this order, it does provide Dr. Delashaw any such relief against
16   Defendant Charles Cobbs, who was not a subject of Dr. Delashaw’s motion. (See generally
     Delashaw Discovery Mot.)
17
            2
               In their letter correspondence, the parties agreed to allow Dr. Delashaw until August 30,
18   2020, to conduct additional discovery related to the late-produced documents and to allow Dr.
     Delashaw’s expert to produce a supplemental expert report by September 30, 2020. (See Pratt
19   Decl. ¶ 3, Ex. 2.) Dr. Delashaw duplicates some of this requested relief in his motion. (See
     Delashaw Discovery Mot. at 2.) Trial in this case is set for August 31, 2020. (See Am. Sched.
20   Order (Dkt. # 90) at 2.) The court has made clear to the parties that the court expects them to
     adhere to all pretrial deadlines in this case. The parties’ “agreements” and Dr. Delashaw’s
     requests reflect a disregard for the court’s role in setting the deadlines in this case. Absent action
21
     from the court modifying the schedule, this case will proceed as planned. The court warns the
     parties that any future attempts to disregard deadlines without prior approval from the court will
22   almost certainly result in sanctions.


     ORDER - 5
               Case 2:18-cv-00537-JLR Document 179 Filed 06/22/20 Page 6 of 8



 1   bearing on the truth or falsity of the Times’ public reporting on Dr. Delashaw’s financial

 2   incentives. Accordingly, he fails to convince the court that it should compel disclosure

 3   under RCW 5.68.010(2). Dr. Delashaw expresses concern that the Times may “unmask”

 4   additional confidential sources after discovery closes but before trial. The court declines

 5   to allow questioning into the Times’ confidential sources based on a hypothetical

 6   scenario that has not occurred.

 7   D.      Sanctions

 8           Both parties seek monetary sanctions. Bafflingly, after seeking substantial

 9   sanctions against the Times and accusing the Times of intentionally concealing evidence

10   and other gross misdeeds, Dr. Delashaw opposes the Times’ fees request by stating:

11           While Dr. Delashaw does not agree with the Times’s positions, he believes
             they are taken in good faith. The Times would have the Court impose
12           sanctions where both parties act in good faith, seek to comply with the
             discovery rules, but cannot agree about the how those rules apply. Dr.
13           Delashaw disagrees.

14   (Delashaw Resp. to Times Mot. at 12.) The court awards sanctions as follows:

15        1. The court will entertain a motion for sanctions by Dr. Delashaw as set forth above.

16           See supra § A. The court DENIES the remainder of Dr. Delashaw’s request for

17           monetary sanctions.

18        2. The court GRANTS the Times’ request for attorneys’ fees.

19           The Times should not have had to file a motion for a protective order to prevent

20   deposition questioning about its confidential sources, particularly when the information

21   to be gained is of questionable relevance to what remains of Dr. Delashaw’s claim

22   against the Times. Accordingly, fees are warranted under Federal Rule of Civil


     ORDER - 6
                 Case 2:18-cv-00537-JLR Document 179 Filed 06/22/20 Page 7 of 8



 1   Procedure 37(a)(5)(A). See Fed. R. Civ. P. 37(a)(5)(A). The Times attempted to resolve

 2   its dispute with Dr. Delashaw’s counsel, Dr. Delashaw’s opposition is not substantially

 3   justified, and no other circumstances make an award of fees unjust.

 4           Finally, the court cautions the parties that it will not tolerate any further

 5   flouting of this case’s deadlines. 3 Further, the court is disappointed in counsels’ conduct

 6   towards each other throughout this litigation. The court refers counsel to the following

 7   portion of the introduction to this district’s local civil rules, and expects counsel to act

 8   accordingly:

 9           Along with the cost of civil litigation, the judges of this district are very
             concerned about professionalism among attorneys, especially in the conduct
10           of discovery. The judges of this district expect a high degree of
             professionalism from the lawyers practicing before them. The orders issued
11           by judges of this district at the outset of a case to govern conduct and
             scheduling of written discovery and depositions express those expectations.
12           There should be no difference between the professional conduct of counsel
             when appearing before the court and when engaged outside it whether in
13           discovery or any other phase of a case.

14   Local Rules W.D. Wash. LCRs (Introduction).

15   E.      Conclusion

16           For the reasons stated above, the court orders as follows:

17        1. The court DENIES Dr. Delashaw’s motion for reconsideration (Dkt. # 175);

18   //

19
             3
20             Counsel for Dr. Delashaw contacted the courtroom deputy on the afternoon of June 17,
     2020—the discovery motions deadline (see 5/6/2020 Min. Entry (Dkt. # 152))—to notify her that
     Dr. Delashaw has yet another discovery dispute with Defendant Charles Cobbs. The email did
21
     not state the nature of the dispute and instead sought “guidance as to how the Court would like
     for the parties to proceed.” The court does not consider this a timely notification of a discovery
22   dispute, and the discovery motions deadline has now passed.


     ORDER - 7
            Case 2:18-cv-00537-JLR Document 179 Filed 06/22/20 Page 8 of 8



 1     2. The court GRANTS in part and DENIES in part Dr. Delashaw’s discovery motion

 2        (Dkt. # 164); allows the limited additional discovery set forth in this order (see

 3        supra § A); and will entertain a motion for fees associated with the allowed

 4        additional discovery as set forth in this order (see id.).

 5     3. The court GRANTS the Times’ motion for a protective order (Dkt. # 161);

 6     4. The court GRANTS the Times’ request for its reasonable attorneys’ fees incurred

 7        in preparing and filing its briefing in support of its motion for a protective order

 8        and ORDERS Dr. Delashaw to pay the Times’ reasonable attorneys’ fees of

 9        $8,500.00 (See 1st Goldman Decl. (Dkt. # 163) ¶ 21; 2nd Goldman Decl. (Dkt.

10        # 177) ¶ 4).

11        Dated this 22nd day of June, 2020.

12

13                                                    A
                                                      JAMES L. ROBART
14
                                                      United States District Judge
15

16

17

18

19

20

21

22


     ORDER - 8
